DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 03/08/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-3, 5, 7-15 are allowed.  Claims 1-3, 5, 7-15 are renumbered as 1-13, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nakamura et al. (US 2013/0286425) discloses a system (A network system, Figures 6-7) comprising: a discovery engine to: discover printers on a network (Control unit 31 searches for connected usable printers 3; paragraphs 120, 160, Figures 6-7); identify print services available to the printers on the network including a raster image processing (RIP) service (Web page 21 runs the print control script 23 to generate print data by converting the data written in the drawing area to a form enabling processing by the printer 3 (such as raster image commands, bitmap 
	Yu et al. (US 2015/0242168) teaches a composition engine (Computing device, paragraph 100, Figure 5) to: generate a device-independent canvas (Platform independent modules may be arranged to parse the features of the intermediate document for generating a preview of the document for display, paragraphs 128-132, Figures 7-9) including a preview image of a page of a print job derived from the RIP service corresponding to a print apparatus and print service combination (Output document 720 may be a raster image, such as, a bitmap that representing the content and features of the original document, document 710 for use in a print preview operation; paragraph 120), the preview image oriented on the canvas using a layout relationship that adjusts a layout format based on printer setting information corresponding to the print apparatus and print service combination, the layout format corresponding to an amount of media space available when printing with the print apparatus and print service combination (User interfaces for enabling a user to provide edit information using the same client computer that may be used for displaying the preview of the document. For example, the viewing application may be arranged to display a list of editable objects and/or feature that a user may edit, such as, page numbers, pages ranges to include/exclude from the output document, font sizes or combination thereof; paragraph 134, Figure 10 illustrating a process for enabling a user to edit a document that is being previewed).


Regarding claim 9, Nakamura et al. (US 2013/0286425) discloses	a non-transitory computer-readable storage medium comprising a set of instructions executable by a processor resource (CPU runs a program stored in ROM, and controls operation of the web application server 1. ROM stores control data and a control program enabling the CPU to execute various processes; paragraphs 67, 140, Figures 6, 9) to: identify services offered by a print apparatus on a network accessible by a mobile device (Print settings unit 76 prompts the user to input print settings (such as the paper size and number of copies) using the print settings service provided by the printer 3; paragraphs 87, 90); determine that a service includes raster image processing to be performed on a print server (Web page 21 runs the print control script 23 to generate print data by converting the data written in the drawing area to a form enabling processing by the printer 3 (such as raster image commands, bitmap files); paragraph 83); in response to selection of the service that includes raster image processing on the print server (Web page 21 runs the print control script 23 to generate print data by 
	Yu et al. (US 2015/0242168) teaches process image data of a print job to generate a preview according to a size attribute of the mobile device; and generate data renderable by the mobile device that represents user interface elements including a device-independent canvas with the preview, the user interface elements arranged based on a layout relationship that, when rendered by a presentation layer of the mobile device, adjusts according to a screen size of the mobile device, a media width, a margin size, and a number of pages of the print job (User interfaces for enabling a user to provide edit information using the same client computer that may be used for displaying the preview of the document. For example, the viewing application may be arranged to display a list of editable objects and/or feature that a user may edit, such as, page numbers, pages ranges to include/exclude from the output document, font sizes or combination thereof; paragraph 134, Figure 10 illustrating a process for enabling a user to edit a document that is being previewed).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller to, “provide a network location of the print server to the mobile device, the print server to process a print job received from the mobile device to generate a device- independent canvas; and provide the device-independent canvas to the mobile device to be rendered into a device-specific presentation via a device independent platform.”

Regarding claim 13, Nakamura et al. (US 2013/0286425) discloses a method of providing a print service to a mobile device (Cloud based printing services that provide remote print queues, enabling printing to printing devices; paragraph 154, Figure 11) comprising: requesting a list of print services available on a network (Print settings unit 76 prompts the user to input print settings (such as the paper size and number of copies) using the print settings service provided by the printer 3; paragraphs 87, 90.  Also, paragraphs 158-160 illustrating web application server 1 for which authentication was allowed can select a printer 3 from the device list 36 (printer list) acquired by the print control script 23 and print the desired image); sending a document from the mobile device to a hypertext transfer protocol (HTTP) server accessible by a universal resource locator provided in response to the request for print services (Communication between the printer 3 and client terminal  2 (smartphone) is controlled by the HTTP server 46 using HTTP. When print data is sent from the client terminal 2 to the service endpoint address (A URI (Uniform Resource Identifier) such as http://x.x.x.x/) assigned to the printer 3, the printer 3 (control unit 41) receives the print data and controls the print mechanism 43 to print based on the received print data; paragraph 72, Figure 1). 
	Yu et al. (US 2015/0242168) teaches rendering, via presentation layer of the mobile device (Graphic and rendering module 606, Figure 6), a user interface including a preview image of a number of pages of the document as processed by a selected image processing service of the list of print services (Mapping and/or translation them using a set of layout information with a set of coordinates and color palette associated with the source of documents; paragraph 112, Figure 6.  Also, paragraph 121 of Yu illustrating that, i.e., enabling a user to select particular pages or page ranges for 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller to,” receiving at the mobile device a device-independent canvas generated by a selected image processing service of the list of print services based on the document.”

Regarding claims 2-3, 5, 7-8, 10-12, 14-15, the instant claims are dependent on allowable claims and are thus allowable.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Crean (US 2011/0292413) discloses image data may be converted from device independent space to device dependent space (e.g., contone CIE L*a*b* to binary CMYK).
	Li et al. (US 2003/0076521) discloses computing device with a second selection list of approved periphery devices associated with the selected independent activity and requesting that said client computing device identify said accessory computing device as one of said approved periphery devices on said second selection list.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675